Exhibit 10.15

3M VIP Excess Plan

 

(Amended and Restated as of January 1, 2016)

 

 





--------------------------------------------------------------------------------

 

 

3M VIP Excess Plan

 

INTRODUCTION AND PURPOSE

 

The purpose of this Plan is to attract and incent eligible highly compensated
employees to remain with 3M by offering them the opportunity to earn additional
retirement benefits by deferring the receipt of a portion of their compensation
on a tax‑favored basis, with the belief that such opportunity will permit these
employees to increase their long‑term financial security.  The Plan does this by
supplementing the before‑tax deferral provisions of the 3M Voluntary Investment
Plan and Employee Stock Ownership Plan (VIP), which are limited by the
requirements of the Internal Revenue Code. 

 

The Plan was originally effective as of January 1, 2009 and is hereby amended
and restated effective as of January 1, 2016.

 

ARTICLE 1

 

DEFINITIONS

 

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

 

1.1          ACCOUNT.  “Account” or “Accounts” means the record of the amounts
credited to a Participant under the Plan pursuant to Article 4.

 

1.2          BENEFICIARY.  “Beneficiary” means the person, persons or entity
designated by the Participant, or as provided in Article 6, to receive any
unpaid balance in such Participant’s Accounts following his or her death.

 

1.3          CODE.  “Code” means the Internal Revenue Code of 1986, as amended.

 

1.4          COMMITTEE.  “Committee” means the Compensation Committee of the
Board of Directors of 3M.

 

1.5          COMPANY.  “Company” means 3M Company (“3M”), its U.S. affiliates
and subsidiaries and any successor to the business thereof.

 

1.6          ELIGIBLE COMPENSATION.  “Eligible Compensation” of a Participant
for any Plan Year means base pay plus any variable pay (including annual
incentive (AIP), sales commissions and management objective, but excluding any
portion of such variable pay that is payable in restricted stock units and any
other long‑term incentive compensation unless expressly included by the
Committee) earned by the





-2-

--------------------------------------------------------------------------------

 



Participant during such Plan Year (whether paid during or following such Plan
Year).  Eligible Compensation does not include incentives, awards, foreign
service premiums and allowances, income arising from stock options, separation
pay, employer contributions to employee benefit plans, reimbursements or
payments in lieu thereof, or lump sum payouts of a Participant’s unused vacation
benefits.

 

1.7          EMPLOYEE.  “Employee” means any person employed by the Company as
an active regular common‑law employee who is recognized as such on 3M’s human
resources/payroll systems; including such persons who are United States citizens
but on assignment outside of this country and resident aliens employed in the
United States; but excluding any person covered by a collective bargaining
agreement to which the Company is a party.

 

1.8          INDEXED COMPENSATION LIMIT.  “Indexed Compensation Limit” means the
annual amount of compensation that may be recognized by a qualified retirement
plan under section 401(a)(17) of the Code (as adjusted annually for increases in
the cost of living).

 

1.9          PARTICIPANT.  “Participant” means any Employee who has elected to
make contributions to this Plan after satisfying the eligibility requirements of
Section 2.1.

 

1.10        PLAN.  “Plan” means the plan described in this document, as it may
be amended from time to time.  The official name of the Plan shall be the 3M VIP
Excess Plan.

 

1.11        PLAN ADMINISTRATOR.  “Plan Administrator” means the person to whom
the Committee has delegated the authority and responsibility for administering
the Plan.  Unless and until changed by the Committee, the Plan Administrator of
the Plan shall be 3M’s Vice President, Compensation and Benefits or his or her
successor.

 

1.12        PLAN YEAR.  “Plan Year” means the 12‑month period from January 1
through December 31 in respect of which a Participant may contribute to the
Plan.  The first Plan Year began on January 1, 2009.

 

1.13        PORTFOLIO III VIP.  “Portfolio III VIP” means the provisions of the
3M Voluntary Investment Plan and Employee Stock Ownership Plan applicable to
eligible employees who were hired or rehired by the Company after December 31,
2008 or are otherwise classified thereunder as Portfolio III Participants. 

 

1.14        RETIRE or RETIREMENT.  “Retire” or “Retirement” means an Employee’s
Separation from Service with the Company after attaining age 55 with at least
five years of employment service or after attaining age 65.





-3-

--------------------------------------------------------------------------------

 



1.15        SEPARATION FROM SERVICE.  “Separation from Service” means a
“separation from service” as defined in Treas. Reg. Section 1.409A‑1(h)(1) or
such other regulation or guidance issued under section 409A of the
Code.  Whether a Separation from Service has occurred depends on whether the
facts and circumstances indicate that 3M and the Participant reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Participant would perform after such
date (whether as an employee or independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty‑six (36) month period).  A Separation from
Service shall not be deemed to occur while the Participant is on military leave,
sick leave or other bona fide leave of absence if the period does not exceed six
(6) months or, if longer, so long as the Participant retains a right to
reemployment with 3M or an affiliate under an applicable statute or by
contract.  For this purpose, a leave is bona fide only if, and so long as, there
is a reasonable expectation that the Participant will return to perform services
for 3M or an affiliate.  Notwithstanding the foregoing, a 29‑month period of
absence will be substituted for such six (6) month period if the leave is due to
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of no less
than six (6) months and that causes the Participant to be unable to perform the
duties of his or her position of employment.

 

1.16        SPECIFIED EMPLOYEE.  “Specified Employee” means a “specified
employee” as defined in Treas. Reg. section 1.409‑1(i) or such other regulation
or guidance issued under section 409A of the Code.

 

1.17        3M. “3M” means 3M Company, a Delaware corporation.

 

1.18        UNFORESEEABLE FINANCIAL EMERGENCY.  “Unforeseeable Financial
Emergency” means an “unforeseeable emergency” (as defined in Treas. Reg. section
1.409A‑3(i)(3) or such other regulation or guidance issued under section 409A of
the Code.

 

1.19        VALUATION DATE.  “Valuation Date” shall have the same meaning as
that term is defined for purposes of the VIP.

 

1.20        VIP.  “VIP” means the 3M Voluntary Investment Plan and Employee
Stock Ownership Plan, as it may be amended from time to time.

 





-4-

--------------------------------------------------------------------------------

 



ARTICLE 2

 

ELIGIBILITY AND PARTICIPATION

2.1          Eligibility.  An Employee shall be eligible to participate in the
Plan by making contributions for a Plan Year if as of the November 1st
immediately preceding such Plan Year:

 

(a)such Employee is employed by the Company;

 

(b)such Employee is eligible to make contributions under the VIP; and

 

(c)such Employee had estimated annual planned total cash compensation (base pay
plus variable pay, including annual incentive, sales commissions and management
objective) that exceeds the Indexed Compensation Limit in effect for the
calendar year including such November 1st.

 

The eligibility of Employees to participate in this Plan by making contributions
shall be determined each Plan Year, and no Employee shall have any right to make
contributions in any Plan Year by virtue of having an Account as a result of
making contributions in any prior Plan Year.

 

2.2          Election to Contribute.  In order to make contributions under the
Plan for any Plan Year, an Employee who meets the eligibility requirements of
Section 2.1 must enroll via the Plan’s Internet site.  To be effective, an
Employee’s enrollment must elect the amount of his or her contributions,
authorize the reduction of his or her Eligible Compensation as needed to make
such contributions, select the time and form of payment of such contributions
and the earnings thereon, specify the investment fund or funds in which such
contributions are to be treated as being invested, and provide such other
pertinent information as the Plan Administrator may require.  The time period
during which enrollments will be accepted each Plan Year will be established by
the Plan Administrator, but in no event will any enrollment be accepted after
the beginning of the Plan Year to which such enrollment relates.

 

2.3          Duration of Contribution Election.  Each eligible Employee’s
election to make contributions to the Plan made in accordance with the
requirements of Section 2.2 shall expire as of the end of the Plan Year to which
it relates, although it shall apply to any Eligible Compensation paid after the
end of such Plan Year if such Eligible Compensation was earned during such Plan
Year.  Participants may not change or revoke their contribution elections for a
Plan Year after the enrollment period for the Plan Year has ended.





-5-

--------------------------------------------------------------------------------

 



2.4          Duration of Participation.  A Participant’s participation in the
Plan shall continue until all amounts credited to his or her Accounts have been
distributed, or until the Participant’s death, if earlier.

 

ARTICLE 3

 

CONTRIBUTIONS

3.1          Participant Contributions.  A Participant may contribute (defer)
from two percent (2%) to ten percent (10%) (but only a whole percentage) of his
or her Eligible Compensation earned during the Plan Year to which such
Participant’s election relates, subject to the following:

 

(a)the percentage of Eligible Compensation that a Participant elects to
contribute to the Plan for a Plan Year must be the same as the Participant’s
Elective Deferral percentage under the VIP during such Plan Year; and

 

(b)the percentage the Participant elects to contribute (defer) shall be deducted
from each payment of such Participant’s Eligible Compensation earned during the
Plan Year (whether paid during or following such Plan Year), but only if such
compensation would have been paid (but for the deferral election) to the
Participant after (i) such Participant’s before-tax deferrals to the
Participant’s Before-Tax 401(k) Account under the VIP during the Plan Year in
which payment would have occurred have reached the applicable dollar limit on
such deferrals imposed by section 402(g) of the Code (regardless of whether or
not the Participant is eligible to make or is actually making catch-up deferrals
as authorized by section 414(v) of the Code), or (ii) such Participant has
reached the Indexed Compensation Limit under the VIP for the Plan Year in which
payment would have occurred.

 

3.2          Company Matching Contributions. As soon as administratively
feasible following each payroll payment from which Participant contributions are
withheld, the Company shall make a matching contribution on behalf of each
Participant who has made contributions to the Plan equal to the Required
Matching Percentage (as such term is defined in the VIP) of that portion of such
Participant’s contributions made pursuant to Section 3.1 which does not exceed
five percent (5%) of such Participant’s Eligible Compensation for the payroll
period corresponding to such payment.

 

3.3          Company Nonelective Contributions.  Only for those Employees
covered by the Portfolio III VIP, the Company shall make additional
contributions to the Plan on behalf of each Employee eligible to participate in
this Plan for a Plan Year equal to three percent of such Employee’s Eligible
Compensation earned during such Plan





-6-

--------------------------------------------------------------------------------

 



Year.  These additional Company contributions shall be made to the Plan as soon
as administratively feasible following each payroll payment during or following
the Plan Year corresponding to the payroll period during which such Eligible
Compensation was earned.

 

ARTICLE 4

 

ACCOUNTS

 

4.1          Creation of Accounts.  The Plan shall establish a separate Account
or Accounts for each Participant who elects to make contributions hereunder.  A
separate Account shall be maintained for each Participant for each Plan Year
that such Participant makes contributions to the Plan.  The amount of a
Participant’s contributions hereunder shall be credited to such Participant’s
Account at the same time as or as soon as reasonably possible following the
dates on which the Company paid the Eligible Compensation from which such
contributions were deferred.  Company matching and nonelective contributions
shall be credited to separate Accounts of those Participants eligible to receive
such contributions pursuant to Sections 3.2 and 3.3 at the same time as or as
soon as reasonably possible following the dates on which the Company makes such
contributions to the Plan.

 

4.2          Earnings on Accounts.  Each Participant’s Accounts shall be
credited with investment earnings or losses based on the performance of the
investment funds selected by such Participant.  The investment funds available
to the Participants in this Plan shall be the same as the investment funds
available to the participants in the VIP, excluding the 3M Stock Fund and the
VIP’s brokerage window, but shall also include a fund based on the return of the
Growth Factor as defined for purposes of the 3M Deferred Compensation
Plan.  Participants may allocate the amounts credited to their Accounts among
such investment funds in whole percentages of from one percent to one hundred
percent.  The deemed investment earnings or losses on such VIP funds for
purposes of this Plan shall equal the actual rate of return on such funds in the
VIP net of any fees or expenses chargeable thereto, including but not limited to
management fees, trustee fees, recordkeeping fees and other administrative
expenses.  In the event that a Participant fails to select the investment fund
or funds in which his or her Accounts are deemed to be invested, such
Participant will be deemed to have allocated the entire amount credited to his
or her Accounts to the LifePath Portfolio fund with the target retirement year
closest to the year in which such Participant will attain age sixty-five (65).

 

4.3          Changes in Investment Fund Allocations.  Participants may change
the investment funds among which their Account balances or future contributions
are allocated at any time, subject to such rules as may be established by the
Plan





-7-

--------------------------------------------------------------------------------

 



Administrator.  Allocation changes may only be made using the Plan’s Internet
site or by speaking with a representative of the Plan’s recordkeeper.

 

4.4          Valuation of Accounts.  The Accounts of all Participants shall be
revalued as of each Valuation Date.  As of each Valuation Date, the value of a
Participant’s Account shall consist of the balance of such Account as of the
immediately preceding Valuation Date, increased by the amount of any
contributions made and credited thereto since the immediately preceding
Valuation Date, increased or decreased (as the case may be) by the amount of
deemed investment earnings or losses credited to the investment funds selected
by the Participant since the immediately preceding Valuation Date, and decreased
by the amount of any distributions made from such Account since the immediately
preceding Valuation Date.

 

4.5          Vesting of Accounts.  A Participant shall always be 100% vested in
the value of his or her Accounts (including any earnings thereon).

 

4.6          Statement of Account.  As soon as administratively feasible
following the end of each Plan Year, the Plan shall deliver to each Participant
a statement of his or her Accounts in the Plan.

 

ARTICLE 5

 

DISTRIBUTION OF ACCOUNTS

 

5.1          General Rules.  Except as provided in Sections 5.5, 8.2 and 9.1, no
distribution of a Participant’s Accounts hereunder shall be made prior to such
Participant’s death, retirement or Separation from Service with the
Company.  All distributions of a Participant’s Accounts shall be made in
cash.  When the Plan makes a distribution of less than the entire balance of a
Participant’s Account, the distribution shall be charged pro rata against each
of the investment funds to which the Account is then allocated.

 

5.2          Distribution Following Separation From Service.  If a Participant
incurs a Separation from Service with the Company for any reason other than
death or Retirement, the entire balance of such Participant’s Accounts shall be
paid to the Participant in a single lump sum distribution in the month of July
in the Plan Year following the Plan Year in which such Participant’s Separation
from Service occurred (or in the month of January in the Plan Year following the
Plan Year in which such Participant’s Separation from Service occurred if such
Separation from Service occurred prior to July 1 of such Plan Year).





-8-

--------------------------------------------------------------------------------

 



5.3          Distribution Following Retirement.  If a Participant Retires from
employment with the Company, the balance of such Participant’s Account shall be
paid commencing at the time and in one of the following methods of payment
selected by such Participant at the time such Participant elected to make
contributions to the Plan for such Plan Year pursuant to Section 2.2 (for this
purpose, the election made by a Participant with respect to the distribution of
amounts contributed by such Participant for a Plan Year shall be deemed to apply
to the amounts contributed to the Plan by the Company on behalf of such
Participant for such Plan Year):

 

(a)A single lump sum distribution; or

 

(b)Ten or fewer annual installments, with the amount of each installment payment
being determined by multiplying the balance in the Participant’s Account on the
payment date by a fraction having a numerator of one and a denominator equal to
the remaining number of scheduled installment payments.

 

All lump sum and installment payments shall be made in the month of January or
July in the Plan Year or Years selected by the Participant; provided, however,
that no payments shall be made before the month of July in the Plan Year
following the Plan Year in which such Participant incurs a Separation from
Service with the Company (or in the month of January in the Plan Year following
the Plan Year in which such Participant’s Separation from Service occurred if
such Separation from Service occurred prior to July 1 of such Plan Year), and
provided further that no method of payment and commencement date selected by a
Participant shall require the Plan to make any payment more than 10 years after
the end of the Plan Year in which such Participant Retires.  Upon the Retirement
of a Participant on whose behalf the Company made nonelective contributions
pursuant to Section 3.3 for one or more Plan Years for which such Participant
has not made an effective election concerning the time and method of payment of
the Account(s) attributable to such nonelective contributions, the balance of
such Participant’s Account(s) attributable to such nonelective contributions
shall be paid to the Participant in a single lump sum distribution in the month
of July in the Plan Year following the Plan Year in which such Participant’s
Separation from Service occurred (or in the month of January in the Plan Year
following the Plan Year in which such Participant’s Separation from Service
occurred if such Separation from Service occurred prior to July 1 of such Plan
Year).

 

5.4          Distribution Following Death.  If a Participant dies before
distribution of one or more of his or her Accounts has begun, the entire balance
of such Accounts shall be paid to the Participant’s Beneficiary in a single lump
sum distribution in the month of July in the Plan Year following the Plan Year
in which such Participant died (or in the month of January in the Plan Year
following the Plan Year in which the Participant died if the Participant died
before July 1 of such Plan Year).  If a





-9-

--------------------------------------------------------------------------------

 



Participant dies after distribution of one or more of his or her Accounts has
begun, the remaining balance of such Accounts (if any) shall be paid to the
Participant’s Beneficiary in accordance with the method of payment chosen by the
Participant.

 

5.5          Unforeseeable Financial Emergency Distribution.  Upon finding that
a Participant has suffered an Unforeseeable Financial Emergency, the Committee
may, in its sole discretion, permit the Participant to withdraw an amount from
his or her Account sufficient to alleviate the emergency.

 

5.6          Withholding; Payroll Taxes.  To the extent required by the laws in
effect at the time any payment is made, the Plan shall withhold from any payment
made hereunder any taxes required to be withheld for federal, state or local
government purposes.

 

ARTICLE 6

 

DESIGNATION OF BENEFICIARIES

 

6.1          Beneficiary Designation.  Each Participant shall have the right at
any time to designate any person, persons, or entity, as Beneficiary or
Beneficiaries to whom payment of the Participant’s Account shall be made in the
event of the Participant’s death.  Any designation made under the Plan may be
revoked or changed by a new designation made prior to the Participant’s
death.  Any such designation or revocation must be made in accordance with the
rules established by the Plan Administrator, and will not be effective until
received by the Plan.

 

6.2          Beneficiary Predeceases Participant.  If a Participant designates
more than one Beneficiary to receive such Participant’s Account and any
Beneficiary shall predecease the Participant, the Plan shall distribute the
deceased Beneficiary’s share to the surviving Beneficiaries proportionately, as
the portion designated by the Participant for each bears to the total portion
designated for all surviving Beneficiaries.

 

6.3          Absence of Effective Designation.  If a Participant makes no
designation or revokes a designation previously made without making a new
designation, or if all persons designated shall predecease the Participant, the
Plan shall distribute the balance of the deceased Participant’s Account in the
manner determined in accordance with the Participant’s designation in effect
under the VIP.  In the event such Participant has no effective designation under
the VIP, the Plan shall distribute the balance of the deceased Participant’s
Account to the first of the following survivors:

 

(a)The Participant’s spouse;





-10-

--------------------------------------------------------------------------------

 



(b)Equally to the Participant’s children;

 

(c)Equally to the Participant’s parents;

 

(d)Equally to the Participant’s brothers and sisters; or

 

(e)The executor or administrator of the Participant’s estate.

 

6.4          Death of Beneficiary.  If a Beneficiary to whom payments hereunder
are to be made pursuant to the foregoing provisions of this Article 6 survives
the Participant but dies prior to complete distribution to the Beneficiary of
the Beneficiary’s share:

 

(a)unless the Participant has otherwise specified in his or her designation, the
Plan shall distribute the undistributed portion of such Beneficiary’s share to
such person or persons, including such Beneficiary’s estate, as such Beneficiary
shall have designated in a designation made with the Plan prior to such
Beneficiary’s death (which designation shall be subject to change or revocation
by such Beneficiary at any time); or

 

(b)if the Participant’s designation specifies that such Beneficiary does not
have the power to designate a successor Beneficiary or if such Beneficiary is
granted such power but fails to designate a successor Beneficiary prior to such
Beneficiary’s death, the Plan shall distribute the undistributed portion of such
Beneficiary’s share to such Beneficiary’s estate.

 

6.5          Beneficiary Disclaimer.  Notwithstanding the foregoing provisions
of this Article 6, in the event a Beneficiary, to whom payments hereunder would
otherwise be made, disclaims all or any portion of that Beneficiary’s interest
in such payments, such disclaimed portion of such Beneficiary’s interest in such
payments shall pass to the person or persons specified by the Participant to
take such disclaimed interest.  In the event the Participant did not specify a
person or persons to take disclaimed interests, such disclaimed portion of such
Beneficiary’s interest in such payments shall pass to the person or persons who
would be entitled thereto pursuant to the Participant’s designation or the
designation made with respect to the VIP referenced above, whichever is
applicable pursuant to the foregoing provisions of this Article 6, if such
Beneficiary had died immediately preceding the death of the Participant.





-11-

--------------------------------------------------------------------------------

 



ARTICLE 7

 

UNFUNDED PLAN

 

7.1          No Trust.  This Plan is intended to be an “unfunded” plan of
deferred compensation for the Participants.  As such, the benefits payable under
this Plan will be paid solely from the general assets of the Company.  The
Company does not intend to create any trust in connection with this Plan.  The
Company shall not have any obligation to set aside funds or make investments in
the investment funds referred to in Article 4.  The Company’s obligations under
this Plan shall be merely that of an unfunded and unsecured promise to pay money
in the future.

 

7.2          Unsecured General Creditor.  No Participant or Beneficiary shall
have any right to receive any benefit payments from this Plan except as provided
in Articles 5 and 6.  Until such payments are received, the rights of each
Participant and Beneficiary under this Plan shall be no greater than the rights
of a general unsecured creditor of the Company.

 

ARTICLE 8

 

AMENDMENT AND TERMINATION OF PLAN

 

8.1          Right to Amend.  3M may at any time amend or modify the Plan in
whole or in part; provided, however, that no amendment or modification shall
adversely affect the rights of any Participant or Beneficiary acquired under the
terms of the Plan as in effect prior to such action.  The consent of any
Participant, Beneficiary, employer or other person shall not be a requisite to
such amendment or modification of the Plan.

 

8.2          Termination.  While it expects to continue this Plan indefinitely,
3M reserves the right to terminate the Plan at any time and for any
reason.  Upon the termination of the Plan and to the extent permitted by section
409A of the Code, all elections to contribute to the Plan shall be revoked and
the Plan shall immediately distribute in cash to the respective Participants and
Beneficiaries the entire remaining balances of the Accounts.

 





-12-

--------------------------------------------------------------------------------

 



ARTICLE 9

 

CHANGE IN CONTROL

 

9.1          Termination Upon Change in Control.  This Plan shall terminate and
the Plan shall immediately distribute in cash to the respective Participants the
amounts credited to all Accounts upon the occurrence of a Change in Control of
3M.

 

9.2          Definition of Change in Control. For purposes of this Article 9, a
Change in Control of 3M shall be deemed to have occurred if there is a “change
in the ownership of 3M”, “change in effective control of 3M”, and/or a “change
in the ownership of a substantial portion of 3M’s assets” as defined in Treas.
Reg. section 1.409A‑3(i)(5) or such other regulation or guidance issued under
section 409A of the Code.

 

9.3          Reimbursement of Fees and Expenses.  The Company shall pay to each
Participant the amount of all reasonable legal and accounting fees and expenses
incurred by such Participant in seeking to obtain or enforce his or her rights
under this Article 9, unless a lawsuit commenced by the Participant for such
purposes is dismissed by the court as being spurious or frivolous.  The Company
shall also pay to each Participant the amount of all reasonable tax and
financial planning fees and expenses incurred by such Participant in connection
with such Participant’s receipt of payments pursuant to this Article 9.  Payment
of these legal and accounting fees, as well as these tax and financial planning
fees and expenses, shall be made as soon as administratively feasible, but no
later than two and one‑half months following the end of the Participant’s
taxable year in which the Participant incurs these fees and expenses.  If a
Participant is a Specified Employee and such payment is made on account of the
Participant’s Separation from Service, payment shall not be made prior to the
first day of the seventh month following the Participant’s Separation from
Service.

 

ARTICLE 10

 

GENERAL PROVISIONS

 

10.1        Administration of the Plan and Discretion.  This Plan shall be
administered by the Plan Administrator, under the supervision and direction of
the Committee.  Both the Plan Administrator and the Committee shall have full
power and authority to interpret the Plan, to establish, amend and rescind any
rules, forms and procedures as they deem necessary for the proper administration
of the Plan, and to take any other action as they deem necessary or advisable in
carrying out their duties under the Plan.  Any decisions, actions or
interpretations of any provision of the Plan





-13-

--------------------------------------------------------------------------------

 



made by the Plan Administrator or the Committee shall be made in their
respective sole discretion, need not be uniformly applied to similarly situated
individuals and shall be final, binding and conclusive on all persons interested
in the Plan.

 

10.2        Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder.  All payments and the rights to
all payments are expressly declared to be nonassignable and nontransferable.  No
part of the amounts payable hereunder shall, prior to actual payment, be subject
to seizure or sequestration for the payment of any debts, judgments or decrees,
or transferred by operation of law in the event of a Participant’s or any
Beneficiary’s bankruptcy or insolvency.  No part of any Participant’s Account
may be assigned or paid to such Participant’s spouse in the event of divorce
pursuant to a domestic relations order.

 

10.3        Not a Contract of Employment.  The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Company
and any Participant, and the Participants (or their Beneficiaries) shall have no
rights against the Company except as may otherwise be specifically provided
herein.  Moreover, nothing in this Plan shall be deemed to give any Participant
the right to be retained in the employment of the Company or to interfere with
the right of the Company to discipline or discharge such Participant at any time
for any reason whatsoever.

 

10.4        Terms.  Wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or in the
singular, as the case may be, in all cases where they would so apply.

 

10.5        Captions.  The captions of the articles and sections of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

10.6        Governing Law.   The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Minnesota, except to the
extent preempted by federal law.

 

10.7        Validity.  In case any provision of this Plan shall be ruled or
declared invalid for any reason, said illegality or invalidity shall not affect
the remaining parts hereof, but this Plan shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.

 

10.8        Claims Procedure.  Any Participant or Beneficiary who disagrees with
any decision regarding his or her benefits under this Plan shall submit a
written request for review to the Plan Administrator.  The Plan Administrator
shall respond in writing to such a request within sixty (60) days of his or her
receipt of the request.





-14-

--------------------------------------------------------------------------------

 



The Plan Administrator may, however, extend the reply period for an additional
sixty (60) days for reasonable cause.  The Plan Administrator’s response shall
be written in a manner calculated to be understood by the Participant or
Beneficiary, and shall set forth:

 

(a)the specific reason or reasons for any denial of benefits;

 

(b)specific references to the provision or provisions of this Plan on which the
denial is based;

 

(c)a description of any additional information or material necessary for the
Participant or Beneficiary to improve his or her claim, and an explanation of
which such information or material is necessary; and

 

(d)an explanation of the Plan’s claims review procedure and other appropriate
information as to the steps to be taken if the Participant or Beneficiary wishes
to appeal the Plan Administrator’s decision.

 

If the Participant or Beneficiary disagrees with the decision of the Plan
Administrator, he or she shall file a written appeal with the Committee within
120 days after receiving the Plan Administrator’s response. The Committee shall
respond in writing to such an appeal within ninety (90) days of its receipt of
the appeal.  The Committee may, however, extend the reply period for an
additional ninety (90) days for reasonable cause.  The Committee’s response
shall be written in a manner calculated to be understood by the Participant or
Beneficiary, and shall both set forth the specific reasons for its decision and
refer to the specific provision or provisions of the Plan on which its decision
is based.

 

10.9        Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns.  The term successors as
used herein shall include any corporation or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire substantially
all of the business and assets of the Company, and successors of any such
corporation or other business entity.

 

10.10      Incompetent.  In the event that it shall be found upon evidence
satisfactory to the Plan Administrator that any Participant or Beneficiary to
whom a benefit is payable under this Plan is unable to care for his or her own
affairs because of illness or accident, any payment due (unless prior claim
therefore shall have been made by a duly authorized guardian or other legal
representative) may be paid, upon appropriate indemnification of the Plan, to
the spouse or other person deemed by the Plan Administrator to have accepted
responsibility for such Participant or Beneficiary.  Any such payment made
pursuant to this Section 10.10 shall be in complete discharge of any liability
therefore under this Plan.





-15-

--------------------------------------------------------------------------------

 



10.11      Indemnification.  To the extent permitted by law, the Company shall
indemnify the Plan Administrator and the members of the Committee against any
and all claims, losses, damages, expenses and liability arising from their
responsibilities or the performance of their duties in connection with the Plan
which is not covered by insurance paid for by the Company, unless the same is
determined to be due to gross negligence or intentional misconduct.

 

-16-

--------------------------------------------------------------------------------